 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDWabash Transformer CorporationandCommunica-tionsWorkers of America,AFL-CIO,Petitioner.Case 14-RC-7260July 31, 1973DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOPursuant to a stipulation for certification upon con-sent election, an election by secret ballot was conduct-ed under the supervision of the Regional Director forRegion 14 among the employees in the appropriateunit on March 16, 1973. At the conclusion of theelection the parties were furnished a tally of ballotswhich showed that of approximately 109 eligible vot-ers, 102 cast valid ballots, of which 50 were for, and43 were against, the Petitioner. Nine ballots were chal-lenged, which were sufficient in number to affect theresults of the election. On March 23, the Employerfiled objections to the election.In accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation ofthe issues raised by the challenges and objections andon April 25 issued and served on the parties his Re-port on Challenged Ballots and Objections attachedhereto in pertinent part. In his report, the RegionalDirector recommended that the challenges to the bal-lots of Linda Lindsey, Dana Smith, Terry Thomas,and Lucinda Sander be sustained, and that the re-maining challenges not be considered on their meritsas the results of the election were conclusive. TheRegionalDirector further recommended that theEmployer's objections be overruled in their entiretyand a certification of representative issued. Thereaf-ter, the Employer filed exceptions limited to the Re-gionalDirector's disposition of the objections andPetitioner filed an answering letter.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees em-ployed at the Employer's Farmington, Missourifacility, including the lead girls, but excludingofficeclericaland professional employees,guards, and supervisors as defined in the Act.5.The Board has considered the RegionalDirector's report, the Employer's exceptions thereto,the Petitioner's answering letter, and the entire recordinthiscase,and hereby adopts the RegionalDirector's findings,' conclusions,' and recommenda-tions.6.Contrary to our dissenting colleague, we cannotagree that the mere statement of the Board agent thatthe polls were open and the employees could, if theydesired, "now vote for your union representative" isa sufficient basis to set aside this election. Obviously,a Board election is an election to select a union repre-sentative.While the Board agent may have andshould have made explicit what was implicit in theannouncement, i.e., that the right to vote for the unionnecessarily carried with it the right to vote against theunion, we do not believe that the agent's statementwasper seso violative of the Board's standards ofneutrality or so prejudicial to the employees' right tocast a negative vote that a new election must be direct-ed.Accordingly, as the tally shows that the Petitionerhas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Communications Workersof America,AFL-CIO,and that pursuant to Section9(a) of the National Labor Relations Act, as amend-ed, the said labor organization is the exclusive repre-sentative of all the employees in the unit foundappropriate herein for the purposes of collective bar-gaining with respect to rates of pay, wages,hours ofemployment,and other conditions of employment.CHAIRMAN MILLER, dissenting:Contrary to my colleagues, I would sustain the1 In the absence of exceptions, we adoptpro formathe Regional Director'sdisposition of the challenged ballotsThe Employer's exceptions, in our opinion, raise no material or substan-tial issues of fact or law which would warrant reversal of the RegionalDirector's recommendations205 NLRB No. 38 WABASH TRANSFORMER CORPORATIONEmployer's objection that the wording of the Boardagent's preelection announcement to the prospectivevoters violated the Board's standards of complete andunquestionable neutralityin itselection processes.The essential facts as found by the Regional Direc-tor are not in dispute. At the preelection conferencethe parties agreed that one of the Board agents con-ducting the election would notify the employees bymeans of an announcement over the plant intercomsystem that the polls were open and that the employ-ees could proceed to the voting area. After inspectingthe polling areas, the Board agent announced theopening of the polls over the intercom in the followingmanner, according to her version: "Good morning. Iam . . . of the National Labor Relations Board. Youmay now vote for your union representative. The pollsare open, you may vote if you want to. You do nothave to vote if you do not want to." 3 No other quali-fying statements were made and the employees imme-diately proceeded to the voting areas to cast theirballots.It is undisputed that the Board agent identified her-self as a representative of this Board and then pro-ceeded to announce the opening of the polls in amanner which substantially departed from our offi-cial instructions to voters. My colleagues are willingto excuse this particular deviation since in their opin-iontheBoard'spreelectionnoticesand theEmployer's campaign literature distributed to em-ployees adequately neutralized any prejudicial effectthe Board agent's statement may have on the pros-pective voters. I am unwilling to so speculate, and amof the view that where a representative of this Board,even unwittingly, fails to preserve not only the fact ofour neutrality, but also the appearance of neutrality,we must rerun the election.'In view of the foregoing, I would set aside the elec-tion and direct a second election.3Although the Employer's witness's statement is somewhat different, it isof the same tenor and effect "The polls are now open and you may now govote and elect a union representative"To the extent the version offered bythe Employer'switness is more questionable,we must of course, in theabsence of a hearing to resolve credibility,accept that version4Athbro Precision EngineeringCorp,166 NLRB 966, cited with approvalinN LR B v Athbro Precision EngineeringCorp,423 F 2d 573 (C A I,1970),Delta Drilling Company v N L R B,406 F 2d 112 (C A 5, 1969) CfCummer-GrahamCompany,73NLRB 603, 609, 610.APPENDIXTHE OBJECTIONSOBJECTION 3In objection 3 the Employer alleges that a BoardAgent assigned to conduct the election foreclosed any149presumption in the minds of the employee voters thatthe Board's position in the election was that of a neu-tral by: (a) announcing to employees that they wereto vote in an election "to elect a union representative"The Petitioner's position is that it has no knowledgeof any misconduct on the part of the Board Agentswho conducted the election.The Employer's facility involved herein operates onthree shifts: 11 p.m. to 7 a.m.; 7 a.m. to 3:30 p.m.; and3:30 p.m. to 11 p.m. There are approximately threeemployees on the 1 I p.m. to 7 a.m. shift. On February22, the parties agreed that the election would be con-ducted on March 16, from 6:30 a.m. to 7:00 a.m. andfrom 2:30 p.m. to 5:00 p.m. The early voting periodwas agreed to in order to accomodate employees onthe 11 p.m. to 7 a.m. shift. The parties further agreedthat prior to the opening of the polls at 6:30 a.m. aBoard Agent and observer for each party would enterthe plant area and announce to the employees that thepolls would open at 6:30 a.m. and that they could voteat that time. The parties also agreed that during thesecond voting period, an observer for each partywould enter the plant area and release voters in ac-cord with a schedule to be determined by the Employ-er.The parties further agreed toa preelectionconference before each voting period, at 5:45 a.m.and at 2 p.m.Becauseof the releasing arrangement for the sec-ond voting period, it was determined that two BoardAgents be assigned to conduct the election in orderfor one to accompany the parties' observersfor releas-ing purposes.On March 16, the date of the election,the BoardAgents assigned to conduct the election met withEmployer's Attorney Moehlenhof and Director ofManufacturing Liston and Petitioner's Administra-tive Assistant Crawley in the plantmanager's office atthe Employer's facility. Since it was anticipated thatonly three employees would vote during the first peri-od, it was agreed that prior to 6:30 a.m. a Board Agentwould notify employees by meansof an announce-ment over the plant intercom that the polls were openor that employees could vote.After inspecting the polling place located at a cor-ner of the plant, a Board Agent accompanied byEmployer's Manager of Manufacturing Liston shortlybefore 6:30 a.m., walked through the plant to theEmployer's office. A door to the Employer's officeopens into the plant cafeteria or lunchroomarea. Inproceeding to the office, the Board Agent and Listonpassed through the cafeteria where approximately 20employees were seated at tables. The Board Agententered the office where Liston turned on the inter-com and showed the Board Agent how to operate the 150DECISIONSOF NATIONALLABOR RELATIONS BOARDmicrophone. Liston then left the office and locatedhimself in the cafeteria area. The desk at which themicrophone was located was visible from the cafeteriaand the office door into the cafeteria remained open.At approximately 6:30 a.m. the Board Agent madean announcement over the intercom which was heardby Liston and the Board Agent located in the votingarea.According to Liston the Board Agent made thefollowing announcement:The polls are now open and you may now go voteand elect a union representative.According to the Board Agents, the following an-nouncement was made:Good morning. I am Tanana van der Horst ofthe National Labor Relations Board. You maynow vote for your union representative. The pollsare open. You may vote if you wish to do so. Youdo not have to vote if you do not want to.The investigation disclosed that the Employer byletter received on February 14, notified the [RegionalDirector] that it had posted Form NLRB 666 (6-71)"Notice to Employees from the National Labor Rela-tions Board." The notice informs employees that arepresentation petition has been filed and sets forththeir rights under the Act. The notice also sets outexamples of conduct by both employers and labororganizations which may constitute grounds for set-ting aside an election. The last paragraph in the bodyof the noticestates inpertinent part:... The National Labor Relations Board as anagency of the United States Government doesnot endorse any choice in the election.The investigation further disclosed that a "View-point" dated and distributed February 23, notifiedemployees of the date, time and place of the sched-uled election, and advised that the Employer washopeful that the vote would be one of confidence inthe Employer "through a loud and clear NO to theunion."The leaflet then states that by the date of the elec-tion employees should have enough information inorder to make a decision and the Employer hopedtheir decision would be a "NO" vote.The leaflet continues by informing employees ofthe procedure for marking their ballots.The leafletthen states:Now that an election has been established youcan vote NOeven though you have signed a unioncard.The decision you will make between theCompany or the Union is decided by thevotescast.Not to vote at all is as good as a yes vote forthe Union.The investigation further disclosed that prior to theelection the Employer posted copies of the Board'sofficial "Notice of Election" on two bulletin boards,one located in the employee cafeteria or lunchroomarea and the other located immediately inside of andadjacent to the employee entrance to the plant.The noticesetsforth the voting unit, date, time andplace of the election, together with a sample ballot.The first paragraph in the upper left hand side ofthe notice informs employees of the purpose of theelection andstatesin pertinent part:This election is to determine the representative,if any, desired by the eligible employees for pur-poses of collective bargaining with their Employ-er. .The lower portion of the sample ballot contained inthe notice instructs voters as follows: "MARK AN`X' IN THE SQUARE OF YOUR CHOICE." Thelast paragraph in the lower left hand side of the noticestates in pertinent part:. . . The National Labor Relations Board, as anagency of the United States Government doesnot endorse any choice in the election.Without attempting to resolve the conflictin testi-mony with respect to the Board Agent's announce-ment, in either case the [Regional Director]concludes, in view of the statements with respect tothe Board's neutrality contained in the notices postedin the plant and the Employer's "Viewpoint" assuringemployees of their right to vote "NO," that while theannouncement complained of did not express the pur-pose of the election in the precise form appearing onthe "Notice of Election," the announcement cannotbe interpreted as denoting partiality to the Petitioneror as calling for a vote on its behalf. Furthermore, theEmployer did not submit the investigation did notdisclose any evidence that the employees were misledas to the issues on which they were voting or that aresult unintended by the employees was reached inthe election.Cummer-Graham Company,73NLRB603, 609-610.Accordingly, the [Regional Director] recommendsthat Item a of objection 3 be overruled.